  Case 14-32975         Doc 76     Filed 03/11/19 Entered 03/11/19 11:29:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32975
         THERESA A DOBY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/10/2014.

         2) The plan was confirmed on 01/07/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/27/2015, 06/29/2017, 11/22/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,406.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-32975        Doc 76       Filed 03/11/19 Entered 03/11/19 11:29:00                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $21,295.00
       Less amount refunded to debtor                            $215.09

NET RECEIPTS:                                                                                   $21,079.91


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,375.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $886.59
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,261.59

Attorney fees paid and disclosed by debtor:                  $625.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Allen Maxwell & Silver           Unsecured      1,106.05            NA              NA            0.00       0.00
ALLY FINANCIAL                   Secured        3,375.00       6,522.57        7,022.57      7,022.57     640.97
ALLY FINANCIAL                   Unsecured      3,171.69            NA              NA            0.00       0.00
American Financial Cre           Unsecured         131.00           NA              NA            0.00       0.00
BANK OF HOPE                     Unsecured     13,391.36     14,831.37        14,831.37      1,483.14        0.00
BLANKENSHIP MOVERS               Unsecured         914.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      2,096.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         306.16           NA              NA            0.00       0.00
DISH NETWORK                     Unsecured         239.84           NA              NA            0.00       0.00
FIA CARD/BOA/MBNA AMERICA        Unsecured      5,721.00       5,721.98        5,721.98        572.20        0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured         938.00           NA              NA            0.00       0.00
First National Bank of Texas     Unsecured         579.10        181.20          181.20          18.12       0.00
Firstsource Advantage, LLC       Unsecured      1,322.64            NA              NA            0.00       0.00
GREEN TREE SERVICING             Secured              NA            NA              NA            0.00       0.00
HSBC                             Unsecured         922.00           NA              NA            0.00       0.00
HYDE PARK PODIATRY CENTER        Unsecured         393.00           NA              NA            0.00       0.00
IL DEPARTMENT OF EMPLOYMENT      Unsecured      7,000.00            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured         586.51           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority             NA           0.00            0.00           0.00       0.00
IL DEPT OF REVENUE               Priority             NA         346.00          346.00        346.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured          80.11        352.86          352.86          35.29       0.00
ILLINOIS COLLECTION SVC          Unsecured         705.00           NA              NA            0.00       0.00
MANUFACTBK                       Unsecured      4,112.00            NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         192.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured         529.62           NA              NA            0.00       0.00
NICOR GAS                        Unsecured         117.79           NA              NA            0.00       0.00
Pitney Bowes Inc                 Unsecured         842.93           NA              NA            0.00       0.00
Positive Promotions, Inc         Unsecured         227.62           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,491.00       3,491.22        3,491.22        349.12        0.00
PRA RECEIVABLES MGMT             Unsecured      7,353.00       7,353.82        7,353.82        735.38        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-32975        Doc 76        Filed 03/11/19 Entered 03/11/19 11:29:00                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal        Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT              Unsecured      1,919.00         1,919.93      1,919.93        191.99          0.00
QUANTUM3 GROUP LLC                Unsecured         539.00          539.03        539.03          53.90         0.00
QUANTUM3 GROUP LLC                Unsecured      1,965.00         1,965.13      1,965.13        196.51          0.00
QUANTUM3 GROUP LLC                Unsecured         982.00          982.89        982.89          98.29         0.00
Richmond North Associates, Inc    Unsecured         151.92             NA            NA            0.00         0.00
SALLIE MAE                        Unsecured      1,545.00              NA            NA            0.00         0.00
SALLIE MAE                        Unsecured     17,134.00              NA            NA            0.00         0.00
SALLIE MAE                        Unsecured      8,959.00              NA            NA            0.00         0.00
SALLIE MAE                        Unsecured      5,260.00              NA            NA            0.00         0.00
SALLIE MAE                        Unsecured      4,505.00              NA            NA            0.00         0.00
SALLIE MAE                        Unsecured     20,653.00       21,222.09     21,222.09            0.00         0.00
ST IL TOLLWAY AUTHORITY           Unsecured         123.00             NA            NA            0.00         0.00
Transword Systems Inc             Unsecured         242.94             NA            NA            0.00         0.00
TRU GREEN                         Unsecured         194.40             NA            NA            0.00         0.00
UNITED STUDENT AID FUNDS INC      Unsecured      2,183.00         1,697.59      1,697.59           0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA       50,748.39     50,748.39       5,074.84          0.00
Vision Fin                        Unsecured         157.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                   $0.00
      Mortgage Arrearage                                         $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                $7,022.57          $7,022.57                 $640.97
      All Other Secured                                          $0.00              $0.00                   $0.00
TOTAL SECURED:                                               $7,022.57          $7,022.57                 $640.97

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00               $0.00                   $0.00
       Domestic Support Ongoing                                 $0.00               $0.00                   $0.00
       All Other Priority                                     $346.00             $346.00                   $0.00
TOTAL PRIORITY:                                               $346.00             $346.00                   $0.00

GENERAL UNSECURED PAYMENTS:                             $111,007.50             $8,808.78                   $0.00


Disbursements:

       Expenses of Administration                                $4,261.59
       Disbursements to Creditors                               $16,818.32

TOTAL DISBURSEMENTS :                                                                            $21,079.91




UST Form 101-13-FR-S (09/01/2009)
  Case 14-32975         Doc 76      Filed 03/11/19 Entered 03/11/19 11:29:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
